Citation Nr: 1029016	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for vascular 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a sleep disability, 
including as secondary to service-connected vascular headaches.

3.  Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 2006 and July 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claim of 
entitlement to an increased disability rating for vascular 
headaches.  So, regrettably, this claim is being remanded to the 
RO via the Appeals Management Center (AMC).  VA will notify him 
if further action is required on his part.


FINDINGS OF FACT

1.  A sleep disability, including sleep apnea, was not shown 
during service or within the first post-service year, or was not 
shown to be related to a service-connected disability; the most 
probative evidence indicates that the Veteran's current sleep 
apnea is not causally related to his active service, or to a 
service-connected disability.

2.  There is no competent medical evidence indicating that the 
Veteran has an anxiety disorder which is causally or 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in, or aggravated by, active 
service to and is not proximately due to, or the result of 
service-connected vascular headaches.  38 U.S.C.A. §§ 101, 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 
3.310 (2009).

2.  An anxiety disorder was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.6, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letters, dated in April 2006, April 2007, 
June 2007 and August 2007, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters explained the 
evidence necessary to substantiate the Veteran's claims for 
service connection, as well as the legal criteria for entitlement 
to such benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, a June 2008 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  However, the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication and the appellant's claims were 
readjudicated thereafter.  As such, the appellant has not been 
prejudiced and there was no defect with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of evaluating the disabilities at issue. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.



Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009). The provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; however, 
the new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995. 

Medical evidence is required to show this secondary cause-and-
effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Analysis

Sleep Disability

Based on the evidence of record, the Board finds that there is a 
preponderance of the evidence against the Veteran's claim of 
entitlement to service connection for a sleep disability, 
diagnosed as sleep apnea, including as due to his service-
connected vascular headaches.  38 C.F.R. § 3.102.  

The Veteran alleges that his sleep disability is causally related 
to an in-service fall wherein he hit his head on a rock and 
difficulty sleeping during service, or, in the alternative, was 
caused or aggravated by his service-connected vascular headaches.  
The Board acknowledges that the Veteran reported difficulty 
sleeping in May 1974, but points out that service treatment 
records were negative for any complaints, treatment, or diagnoses 
of a sleep disorder.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  

Furthermore, the first post-service documentation of a sleep 
disability is not until 2008, when the Veteran was diagnosed with 
obstructive sleep apnea; the evidence did not show that the 
Veteran was diagnosed with a sleep disorder within one year of 
leaving service.  Accordingly, the Board cannot conclude that a 
chronic sleep disorder, including sleep apnea, is shown to have 
begun during service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his low 
back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  However, in a July 2009 VA examination report, 
a VA examining physician found that the Veteran's obstructive 
sleep apnea was not likely to be causally related to the 
Veteran's military service, as the gap in time between the 
Veteran's service and his post-service treatment for sleep apnea 
is inconsistent with a chronic service-related sleep disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Moreover, the 
July 2009 VA examiner found that the Veteran's sleep apnea was 
not likely to be causally related or aggravated by the Veteran's 
service-connected vascular headaches; the VA examiner noted that 
sleep apnea is unrelated to migraine headaches and that the 
Veteran's sleep apnea is aggravated by his morbid obesity.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility and probative value of 
proffered evidence in the context of the record as a whole).  See 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In 
order for service connection for a particular disability to be 
granted, a claimant must establish he or she has that disability 
and that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other manifestation 
of the disability during service.'"

The Board finds that the July 2009 VA examination must be given 
great probative weight because the opinion was based on a review 
of the entire record and full examination, as well as accompanied 
by an explanation of the rationale.  The VA examination report 
concluded, with a clear basis and rationale, that there was no 
evidence that the Veteran's sleep apnea was related to the 
Veteran's military service, including his service-connected 
vascular headaches.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (stating that factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding 
that most of the probative value of a medical opinion comes from 
its reasoning, and threshold considerations include whether the 
person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
Veteran has not shown, however, that he has the expertise 
required to offer an opinion regarding any causal relationship 
between his sleep apnea and his active service, including his 
service-connected vascular headaches.  While the Veteran's 
contentions have been considered carefully, these contentions are 
outweighed by the medical evidence of record.

As there is a preponderance of evidence against his claim of 
entitlement to service connection for sleep apnea, including as 
secondary to service-connected vascular headaches, the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Anxiety Disorder

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for an 
anxiety disorder.  The Veteran has not been diagnosed as having 
an anxiety disorder.  In this regard, the Board acknowledges that 
the Veteran was treated for anxiety in May 1974, but points out 
that this was acute and resolved with treatment.  Likewise, the 
Veteran's subsequent service treatment records do not show any 
additional psychiatric complaints or disabilities, and his 
psychiatric examination at separation was normal.  See 38 C.F.R. 
§ 3.303(a).  Post-service VA and private treatment records also 
are negative for evidence of treatment for or a diagnosis of an 
anxiety disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (stating that "Congress specifically limits entitlement 
to service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  See also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between such Veteran's service and the 
disability).

The Board notes that the RO made repeated efforts to obtain 
information necessary to verify the whether the Veteran had any 
post-service treatment for anxiety or a current diagnosis of an 
anxiety disorder, as additional information may have been gained 
to his benefit, but that the Veteran did not provide adequate 
information for such verification.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (stating that "The duty to assist is not ... 
a one-way street.  If a Veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  Thus, there currently is no persuasive medical 
nexus evidence of record indicating the Veteran developed a 
chronic anxiety disorder during or as a result of his service in 
the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(holding that, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
Veteran has not shown, however, that he has the expertise 
required to diagnose an anxiety disorder.  Nor is the Veteran 
competent to offer an opinion regarding any causal relationship 
between this claimed disability and active service. While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
showing that the Veteran does not currently have an anxiety 
disorder which could be attributed to active service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for an anxiety disorder is 
denied.


REMAND

The Veteran and his representative, in the substantive appeal and 
additional written statements, assert that the Veteran's service-
connected vascular headaches are worse than currently evaluated.  
The Board acknowledges that the Veteran was most recently 
afforded a VA examination in June 2008.  A copy of the 
examination report is associated with his claims file.  In this 
regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).   As such, in order to 
effectively evaluate the Veteran's service-connected vascular 
headaches, more recent objective characterizations of the 
condition and its associated symptomatology are required.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran 
is appealing the rating for an already established service-
connected condition, his present level of disability is of 
primary concern).  Therefore, an additional VA examination would 
be useful in evaluating the appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain adequate 
evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scars 
examination to ascertain the current 
severity and manifestations of his service-
connected vascular headaches.  Conduct all 
testing and evaluation indicated and review 
the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected vascular headaches.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Following completion of the above, the 
RO should readjudicate the issue on appeal.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If the benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


